 


 HR 1569 ENR: To amend title 28, United States Code, to add Flagstaff and Yuma to the list of locations in which court shall be held in the judicial district for the State of Arizona.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 1569 
 
AN ACT 
To amend title 28, United States Code, to add Flagstaff and Yuma to the list of locations in which court shall be held in the judicial district for the State of Arizona. 
 
 
1.District courts in the judicial district for the State of ArizonaSection 82 of title 28, United States Code, is amended by striking Globe, Phoenix, Prescott, and Tucson and inserting Flagstaff, Globe, Phoenix, Prescott, Tucson, and Yuma.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 